Citation Nr: 1809929	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right elbow disability claimed as bursitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 13, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to July 1992 and from August 2005 to March 2009.  The Veteran also had intervening service with a Reserve Component.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously before the Board in October 2012, November 2014, and May 2017 when, in part, the above issues were remanded for additional development. 

Initially, the Board has recharacterized the claim of service connection for a right elbow disability as it appears above so as to better reflect the Veteran's intent when filing the claim given the diagnoses found in the record. 

In May 2012, a hearing was held before the undersigned Veterans Law Judge in Washington, D.C.  Unfortunately, there was a recording error such that the tape of the hearing was blank and a transcript of the Veteran's hearing testimony could not be produced.  The Veteran was advised of such and afforded an opportunity for another hearing.  In July 2012 correspondence, he declined another hearing.  In December 2016, the Veteran again testified before the undersigned Veterans Law Judge in Washington, D.C.

In May 2017 the Board remanded the claims of service connection for bilateral carpal tunnel syndrome and nasopharyngeal angiofibroma, which was granted by the RO in November 2017 so these issues are no longer before the Board.  

Similarly, the Board in May 2017 remanded for the issuance of a statement of the case (SOC) the Veteran's claims of service connection for bilateral ankle, neck, and upper back disabilities as well as service connection for acid reflux, a claim for an effective date earlier than April 1, 2009, for the award of a 30 percent rating for hemorrhoids, and a claim for an effective date earlier than September 22, 2011, for the award of a 20 percent rating for hypertension.  While the RO in September 2017 received the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, these issues have not been recertified to the Board for appellate disposition.  

Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35(2017).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellants are notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2017).  

Therefore, the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the claimant is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for a right elbow disability, the Veteran claims his current disability was caused by doing push-ups, throwing grenades, and data processing while getting ready to deploy for the Gulf War and at the December 2016 hearing he testified, in substance, that he has experienced recurrent symptomatology during and since service.  In May 2017 the Board remanded this issue to obtain a needed etiology opinion and in October 2017 VA obtained the opinion.  However, the Board does not find the October 2017 opinion adequate because the examiner essentially responded that she was not able opine without resorting to speculation.  

As to the claim for a TDIU prior to January 13, 2012, the Board finds that another remand is required because the record does not show that the Veteran ever provided VA with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Therefore, the Board finds that a remand to obtain the VA Form 8940 from the Veteran is required.  See 38 U.S.C.A. § 5103A (West 2014).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Provide Veteran with notice of the laws and regulations governing a TDIU.

2.  Ask the Veteran to provide VA with a fully executed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

In this regard, the Veteran should be advised that this claim can be denied if he fails to provide the requested information.

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

4.  Associate with the claims file all of the Veteran's post-May 2017 treatment records from the Atlanta/Decatur VA Medical Center.

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of problems in-service and since that time with a right elbow disability as well as any problems his service connected disabilities caused with employment prior to January 13, 2012.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

6.  Schedule the Veteran for an examination to determine the etiology of his right elbow disability.  The claims folder must be made available to and reviewed by the examiner.  The examiner after a review of the record on appeal and, if needed, an examination of the Veteran should provide answers to the following questions: 

(i)  Provide a current diagnosis for all right elbow disabilities.

(ii) As to each right elbow disability including bursitis, tendonitis, and degenerative joint disease is it at least as likely as not that it is related to or had its onset during any period of active duty service and/or is due to an injury that occurred during a period of inactive duty for training?

(iii)  If the Veteran's diagnosis includes arthritis in the right elbow, is it at least as likely as not that it manifested itself in the first post-service year following either of his periods of active duty?

In providing the requested opinions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

